Per Curiam.
The plaintiffs are appealing the judgment of the trial court dismissing their administrative appeal.
The plaintiffs’ citation, as it appears in the appeal to the Superior Court, is incorrect as it directed the sheriff to serve “the chairman or clerk of that commission or .. . the Town Clerk of Marlborough.” General Statutes § 8-8 (b) provides that notice shall be given by serving “the chairman or clerk of said board, and by serving . . . the clerk of the municipality.” (Emphasis added.) Such failure of the appeal to conform to the mandate of General Statutes § 8-8 (b) renders it subject to dismissal. Simko v. Zoning Board of Appeals, 205 Conn. 413, 418, 533 A.2d 879 (1987).
There is no error.